--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CLEAN POWER TECHNOLOGIES, INC.
 
Executive Employment Agreement
 
AGREEMENT, dated the __nd day of  June, 2009, by and between Clean Energy
Technologies, Inc., a Nevada corporation (together with all of its subsidiaries,
the “Company”) and Michael Burns (the “Executive”).
 
WHEREAS, the Company Executive currently serves as Executive Vice President and
Chief Financial Officer of the Company;
 
WHEREAS, the Company desires to continue to obtain the services of the Executive
as Executive Vice President and Chief Financial Officer of the Company on the
terms herein set forth and the Executive is willing to be employed by the
Company in such capacities on such terms;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
 
ARTICLE I
EMPLOYMENT DUTIES AND BENEFITS
 
Section 1.1 Employment.  The Company hereby employs the Executive as Executive
Vice President and Chief Financial Officer.  The Executive accepts such
employment and agrees to perform the duties and responsibilities assigned to him
pursuant to this Agreement.
 
Section 1.2 Duties and Responsibilities.  The Executive shall perform such
lawful duties and have such responsibilities as are customarily associated with
the offices in which he is employed.  In addition thereto, the Executive shall
undertake such duties as may reasonably be assigned to him from time to time by
the Chief Executive Officer or the Board of Directors of the Company.  The
Executive shall devote his full professional time and attention to the business
of the Company and shall not be engaged in any other business activity;
provided, however, that the Executive may, with the prior consent of the Chief
Executive Officer of the Company (which consent shall not be unreasonably
withheld), engage in uncompensated charitable, religious or civic activities so
long as such activities do not interfere with the Executive’s performance of his
responsibilities for the Company.
 
Section 1.3 Office Facilities.  The Company will provide to the Executive an
appropriate office, which shall initially be located at the Company’s facilities
in Newhaven East Sussex, U.K..
 
ARTICLE II
COMPENSATION AND BENEFITS
 
Section 2.1 Base Salary.  From and after the date of this Agreement, the Company
shall pay to the Executive a salary at the rate of GBP 120,000 per annum (the
“Base Salary”) payable during the term of the Executive’s employment in
accordance with the Company’s payroll and withholding policies.
 
Section 2.2 Performance Bonus.  In addition to the Base Salary, the Executive
shall be eligible to receive performance bonuses, from time to time, in
accordance with incentive compensation arrangements to be established by the
Board of Directors or a Compensation Committee of the Company’s Board of
Directors in consultation with the Executive and the Company’s Chief Executive
Officer.  Such performance bonuses shall be payable in cash, in shares of the
Company’s Common Stock
 

 
1

--------------------------------------------------------------------------------

 

or in a combination thereof, at the discretion of the Compensation Committee of
the Company’s Board of Directors; provided, however, that, except under
extraordinary circumstances,  the Company will not pay performance bonuses in
cash until such time as the Company’s business operations are cash flow
positive.
 
Section 2.3 Expense Reimbursement.  The Company will, in accordance with the
Company’s general policies with respect to business expenses, reimburse the
Executive for all expenses (including travel and lodging) reasonably incurred by
the Executive in the performance of this duties under this Agreement.
 
Section 2.4 Benefit Plans.  From and after the date of this Agreement, the
Executive shall be entitled to receive, during the term of the Executive’s
employment and at the expense of the Company, health insurance for himself and
his family and to participate in any and all benefit plans provided generally to
executive employees of the Company.  In addition, Executive shall be entitled to
a car allowance on the terms (and a cost no greater than) in effect prior to the
date hereof.
 
Section 2.5 Equity Incentive.  In addition to the Base Salary, the Executive
shall be eligible to receive awards under the Company’s stock incentive plans,
from time to time, in accordance with incentive compensation arrangements to be
established by the Board of Directors or a Compensation Committee of the
Company’s Board of Directors in consultation with the Executive and the
Company’s Chief Executive Officer.
 
ARTICLE III
TERM OF EMPLOYMENT AND TERMINATION
 
 
Section 3.1 Term.  The term of the Executive’s employment hereunder shall
commence on the date of this Agreement and shall  continue until terminated by
either party in accordance with the terms hereof.
 
Section 3.2 Termination of Employment.  The Executive’s employment hereunder may
be terminated, at any time, by either party upon thirty days’ written notice;
provided, however, that the Company may terminate the Executive’s employment
immediately for Cause and the Executive may terminate his employment immediately
with Good Reason.  As used herein, the term “Cause” for termination of the
Executive’s employment by the Company shall mean any of the following: (a)
conviction of a crime which materially adversely affects the reputation of the
Company or any of its affiliates; (b) willful disloyalty to the Company; (c)
substantial inattention to or neglect of duties and responsibilities consistent
with the terms of this Agreement that have been reasonably assigned to the
Executive by the Company's Board of Directors, which inattention or neglect
continues for a period of at least ten days after the Executive receives written
notice thereof from the Company’s Board of Directors; (d) failure to comply with
lawful directives of the Company's Board of Directors not inconsistent with the
terms of this Agreement; or (g) the commission of an act of dishonesty or moral
turpitude (including, without limitation, embezzlement or misappropriation of
Company property). As used herein, the term “Good Reason” for the Executive’s
voluntary termination of his employment shall mean either of the following:
(i)  the Company’s failure to perform the terms of this Agreement, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
remedied by the Company promptly (but not later than ten days) after receiving
written notice thereof from the Executive; or (b) the assignment to the
Executive of any duty or to any position inconsistent with the Executive’s
training and experience.
 
In the event the Executive’s employment is terminated (i) by the Company for
Cause or voluntarily by the Executive without Good Reason, the Executive shall
be entitled to receive salary, expense reimbursements and benefits through the
last day of employment, as the Executive’s sole and exclusive entitlement upon
termination of his employment under such circumstances, and (ii) by the Company
 

 
2

--------------------------------------------------------------------------------

 
without Cause or voluntarily by the Executive with Good Reason, including upon
the death or disability of Executive, the Executive shall be entitled to
receive, in addition to salary, expense reimbursements and benefits through the
last day of employment as set forth in (i),  severance payments in the amount of
his monthly salary for a period of six months following the date of termination,
payable in accordance with the Company’s standard payroll and withholding
policies.
 
ARTICLE IV
COVENANTS

 
Section 4.1                      Confidentiality and Non-Use of Proprietary
Information.  To protect the Company’s proprietary interest in the Company’s
intellectual property and proprietary information and to protect the goodwill
and value of the Company, the Executive hereby agrees that the Executive will
preserve as  confidential all Confidential Information pertaining to the
Company’s business that has been or may be obtained or learned by him by reason
of his employment or otherwise.  The Executive will not, without the written
consent of the Company either use for his own benefit or for the benefit of any
third parties, either during the term of his employment hereunder or thereafter
(except as required in fulfilling the duties of his employment), any
Confidential Information pertaining to the business of the Company.   As used
herein, the term “Confidential Information” shall include without limitation any
and all financial, cost and pricing information and any and all information
contained in any drawings, designs, plans, proposals, customer lists, records of
any kind, data, formulas, specifications, concepts or ideas related to the
business of the Company.  Confidential Information shall not include information
which (a) is disclosed in a publication available to the public, is otherwise in
the public domain at the time of disclosure, or becomes publicly known through
no wrongful act on the part of the Executive, (b) is obtained by the Executive
lawfully from a third party who is not under an obligation of secrecy to the
Company and is not under any similar restrictions as to use, or (c) is generally
disclosed to third parties by the Company without similar restrictions on such
third parties.   The Executive acknowledges that all documents, reports, files,
analyses, drawings, designs tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, patents, license agreements, and similar materials that
are made by him or come into his possession by reason of his employment by the
Company are the property of the Company and shall not be used by him in any way
adverse to the Company’s interests.  The Executive will not allow any such
documents or other things, or any copies, reproductions or summaries thereof, to
by delivered to or used by any third party without the specific consent of the
Company.  The Executive will deliver to the Chief Executive Officer  of the
Company, or his designee, upon demand, and in any event upon the termination of
the Executive’s employment, all such documents and other things which are in the
Executive’s possession or under his control.


Section 4.2                      Non-Competition and Non-Solicitation.  To
protect the Company’s proprietary interest in the Company’s intellectual
property and proprietary information and to protect the goodwill and value of
the Company, the Executive hereby agrees that during his employment by the
Company and for a period of one year following the date on which his employment
is terminated (whether voluntarily or involuntarily, with or without Cause or
Good Reason) (the “Non-Compete Term”), the Executive will not, individually, or
in association or in combination with any other person or entity, directly or
indirectly, as proprietor or owner, or officer, director or shareholder of any
corporation, or as an employee, agent, independent contractor, consultant,
advisor, joint venturer, partner or otherwise, whether or not for monetary
benefit, except on behalf of the Company, solicit, sell to, provide services to,
or assist the solicitation of, sale to, or providing to, or encourage, induce or
entice any other person or entity to solicit, sell to or provide services to,
any person or entity who is a customer of the Company or who, at any time
 

 
3

--------------------------------------------------------------------------------

 

within 18 months prior to the date of termination of the Executive’s employment,
or whom the Company has, within six months prior to the date of such
termination, solicited to become a customer of Company, for the purpose of
(a) providing such customer with any product or service which directly competes
with the products or services provided by the Company to such customer or is in
substitution for or in replacement of such products or services; (b) altering,
modifying or precluding the development of such customer’s business relationship
with the Company; or (c) reducing the volume of business which such customer
transacts with the Company.  To further protect the Company’s proprietary
interest in the Company’s intellectual property and proprietary information and
to protect the goodwill of the Company (including the Company’s beneficial
business relationships with the Company’s employees), the Executive hereby
agrees that, during the Non-Compete Term, the Executive will not, individually
or in association or in combination with any other person or entity, directly or
indirectly, encourage, induce or entice any employee or independent contractor
of the Company to terminate or modify such person’s or entity’s employment,
engagement or business relationship with the Company or, without the prior
written consent of the Company, hire or retain any employee or independent
contractor then performing services for the Company to perform the same or
substantially similar services.
 
Section 4.3                      Scope of Covenants.  The Executive agrees that
the products and services of the Company can be, and are being designed and
developed to be, manufactured, distributed and/or sold throughout the
world.  Consequently, the Executive and the Company agree that it is not
possible to limit the geographic scope of the non-competition covenant contained
in this Article IV to particular countries, states, cities or other geographic
subdivisions.  Further, the Executive agrees that the length of the Non-Compete
Term is reasonable, in light of the position in which the Executive is being
employed by the Company and the amount and duration of severance payments
payable to him under this Agreement.
 
ARTICLE V
GENERAL MATTERS
 
Section 5.1 Governing Law.  This Agreement shall be governed by the laws of the
U.K. and shall be construed in accordance therewith.
 
Section 5.2 No Waiver.  No provision of this Agreement may be waived except by
an agreement in writing signed by the waiving party.  A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.
 
Section 5.3 Amendment.  This Agreement may be amended, altered or revoked at any
time, in whole or in part, only by a written instrument setting forth such
changes, signed by each of the parties.
 
Section 5.4 Benefit.  This Agreement shall be binding upon the Executive and the
Company, and shall not be assignable by either party without the other party’s
written consent.
 
Section 5.5 Text to Control.  The headings of articles and sections are included
solely for convenience in reference.  If any conflict between any heading and
the text of this Agreement exists, the text shall control.
 
Section 5.6 Severability.  If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions.  On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.
 

 
4

--------------------------------------------------------------------------------

 

Section 5.6 Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive with respect to the Executive’s employment
by the Company and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to such employment.
 
In Witness Whereof, the Company and the Executive have executed this Agreement
as of the date first above written.
 
     Clean Power Technologies, Inc.
 


 
______________________________                                                By:
_______________________________
Michael
Burns                                                                                            Abdul
Mitha
      Chairman and Chief Executive Officer
 

 
5

--------------------------------------------------------------------------------

 
